TT., T T , . KALODNER, Circuit Judge
(concurring).
I agree that the relator has failed to exhaust presently available remedies in the Pennsylvania courts and that accordingly the District Court was without jurisdietion to grant his petition for a writ habeas corpus. I would affirm the District Court’s judgment denying hat>eas corpus relief for that reason,
In my view the consideration given to other questions raised by the relator on this appeal was not critical, nor necessary, to the resolution of the issue whether the relator has failed to exhaust his presently available state remedies. The teaching of Lawlor v. National Screen Service, 352 U.S. 992, 77 S.Ct. 526, 1 L.Ed.2d 540 (1957) is that we should confine our discussion to the dispositive issue or issues presented by an appeal.